

Exhibit 10.2    
SECOND AMENDMENT TO
AMENDED AND RESTATED
THE MACERICH COMPANY
EMPLOYEE STOCK PURCHASE PLAN


WHEREAS, The Macerich Company (the “Company”) has established and maintains The
Macerich Company Employee Stock Purchase Plan originally, originally effective
April 1, 2003, amended and restated effective June 1, 2013, and again amended
effective October 23, 2014 (the “Plan”);


WHEREAS, Section 19(d) of the Plan provides for the amendment of the Plan by the
Board of Directors (the “Board”);
 
NOW, THEREFORE, the Plan is hereby amended effective July 25, 2019 as follows:


Section 2 is hereby amended to replace the definition of “Eligible Employee” in
its entirety with the following:
“Eligible Employee” means, any employee of the Corporation or of any
Participating Subsidiary. Notwithstanding the foregoing, “Eligible Employee”
shall not include any employee:
(a)    who has been employed by the Corporation or a Subsidiary for less than
forty-five (45) days;
(b)     is providing part-time services and has been employed by the Corporation
or a Subsidiary for less than one year; or
(c)    is providing part-time services and whose customary employment is for
19.23 hours or less per week (which is the equivalent of 1,000 hours or less on
an annualized basis).
For purposes of the forty-five day employment requirement in (a), employment by
a corporation, partnership, limited liability company or other entity prior to
the acquisition of such entity by the Corporation or a Subsidiary shall be
considered as employment with the Corporation or Subsidiary, as the case may be,
and employment in the management of any shopping mall or other property
immediately prior to the Corporation’s or a Subsidiary’s acquisition of a direct
or indirect interest in, or becoming the manager of, such property of any
individual who becomes an employee of the Corporation or Subsidiary in
connection with such event shall be counted as employment with the Corporation
or Subsidiary, as the case may be, each as determined in the discretion of the
Committee.






1
376853.1

--------------------------------------------------------------------------------




Except as amended herein, all other provisions of the Plan shall continue in
full force and effect.


IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officers as of July 25, 2019.


THE MACERICH COMPANY:


By: /s/ Ann C. Menard            
Ann C. Menard
Executive Vice President, Chief Legal     Officer and Secretary


2
376853.1